--------------------------------------------------------------------------------

Exhibit 10.5


SHARE PURCHASE AGREEMENT


Introduction


Transferee


Nalan Oral and Selçuk Oral (hereinafter referred as “Transferee”)


Transferors


Shareholders of Turkpower Corporation where its registered address is at Hundred
Park Avenue, NewYork, NY 10017/USA (“TPC” or “Company”) which shall include, at
closing, TPC’s current operations, associated assets and trademarks, from the
existing shareholders of the Company.


Shares


Within the scope of this Share Purchase Agreement, the “Shares” shall mean
73.000.000 pieces of issued and outstanding non-public shares (“Shares”) of
Turkpower Corporation at the Signing Date.


Subject of the Agreement


The transfer of the shares to the Transferee and registration of Stock Warrants
on behalf of Selçuk Oral as described in section 1.


1. Share Consideration


1.1.Transfer of the Shares


1.1.1. As from the signing date of this Agreement, TPC shall unconditionally
transfer 25.000.000 pieces of its issued and outstanding shares to Transferee.


1.1.2. Provided that the payment at the amount of Euro 3.800.000 is paid by TPC
until the 60th day as from the Signing Date of Share Purchase Agreement signed
by and between TPC and Avrasya Yapı Yatırım Hizmetleri A.Ş.; TPC shall
unconditionally transfer 15.000.000 pieces of its issued and outstanding shares
to Transferee.


1.1.3. Provided that the payment at the amount of Euro 4.800.000 is paid by TPC
on 31.10.2011 according to the Share Purchase Agreement signed by and between
TPC and Avrasya Yapı Yatırım Hizmetleri A.Ş.; TPC shall unconditionally transfer
19.000.000 pieces of its issued and outstanding shares to Transferee.


1.1.4. Provided that the payment at the amount of Euro 4.900.000  shall be paid
by TPC on 28.12.2011 according to the Share Purchase Agreement signed by and
between TPC and Avrasya Yapı Yatırım Hizmetleri A.Ş.; TPC shall unconditionally
transfer 14.000.000 pieces of its issued and outstanding shares to Transferee.

 
 

--------------------------------------------------------------------------------

 
 
1.2. Registration of the Stock Warrants


1.2.1. TPC shall ensure the registration of 8.400.000 shares as Stock Warrants
and 8.400.000 shares shall be registered as Stock Warrant on behalf of
Transferee to the share book of the Company.


1.2.2. 8.400.000 Shares shall be registered as a Stock Warrant by the Seller to
Transferee as follows:


 
-
3.400.000 shares shall be registered onthe signing date of this Agreement as
Stock Warrant on behalf of Transferee.(at 0.35 usd)



 
-
1.000.000 shares shall be registered within 1 year as from the signing date of
this Agreement as Stock Warrant on behalf of Selçuk Oral related to his
directorship in the Company.(at 0.35usd)



 
-
1.000.000 shares shall be registered within 2 years as from the signing date of
this Agreement as Stock Warrant on behalf of Selçuk Oral related to his
directorship in the Company.(at 0.35usd)



 
-
1.000.000 shares shall be registered within 3 years as from the signing date of
this Agreement as Stock Warrant on behalf of Selçuk Oral related to his
directorship in the Company.(at 0.35usd)



 
-
1.000.000 shares shall be registered within 4 years as from the signing date of
this Agreement as Stock Warrant on behalf of Selçuk Oral related to his
directorship in the Company.(at 0.35usd)



 
-
1.000.000 shares shall be registered within 5 years as from the signing date of
this Agreement to as Stock Warrant on behalf of Selçuk Oral related to his
directorship in the Company.(at 0.35usd)



1.3. Transfer of Golden Shares


1.3.1. Provided that the provisions of the share transfer agreement signed by
TPC regarding the purchase of the shares of Avrasya Yapı Yatırım Hizmetleri A.
Ş., a partner of Maksor Madencilik Sanayi ve Ticaret Anonim Şirketi, are fully
exercised, 0.9% golden shares owned by Nalan Oral and Selçuk Oral in Maksor
Madencilik Sanayi ve Ticaret Anonim Şirketi shall be transferred to TPC.

 
 

--------------------------------------------------------------------------------

 
 
1.3.2. In case of a breach of any of the provisions of the share transfer
agreement signed by TPC regarding the purchase of the shares of Avrasya Yapı
Yatırım Hizmetleri A. Ş., a partner of Maksor Madencilik Sanayi ve Ticaret
Anonim Şirketi, 0.9% golden shares owned by Nalan Oral and Selçuk Oral in Maksor
Madencilik Sanayi ve Ticaret Anonim Şirketi shall not be transferred to TPC
under any condition.


2. Representations and Warranties of the Transferors


2.1. Transferors represent, warrant and undertake that:


 
-
There is no impact of potential liabilities (contingent or otherwise) arising
out of the ownership or operation of the Company and/or its assets prior to
signing this Agreement.

 
-
All governmental approvals required for the acquisition of the Purchased Shares,
registered Stock Warrants and the other transactions contemplated herein will be
obtained prior to signing this Agreement  in the ordinary course, without
prejudicial effect on the Company.

 
-
There are no material issues in regards of the Company.

 
-
There are no material financial issues in regards of the Company and the Company
did not receive any notification of indebtedness, notice or warning from any
third real person or legal entity.

 
-
The Company is established in accordance with the laws of State of New York,
duly organized and capable of acting as a public company.

 
-
The Company is authorized and capable to sign this Agreement.

 
-
The Corporate Books and Records of the Company are consistent with the documents
submitted to the Transferee.

 
-
The Company has received all the necessary administrative permissions and
authorizations to perform the transactions stated within this Agreement.

 
-
The financial statements of the Company are consistent with the documents
submitted to the Transferee and there is no undisclosed liability of the
Company.

 
-
There isn’t any conflict with a third party regarding the intellectual property
right of the Company and these rights shall remain at the sole property of the
Company.

 
-
There isn’t any material tax or insurance liability of the Company.

 
-
All the transactions of the Company performed until the Signing Date are in lieu
with the current legislation.



2.2. Survival of the Representations and Warranties


The representations and warranties shall survive the signing of this Agreement
until the fifth anniversary of the signing  date.

 
 

--------------------------------------------------------------------------------

 
 
3. Confidentiality


After the Signing, the Parties and their affiliates shall, and shall use their
best efforts to cause their respective officers, directors, employees,
accountants, counsel, consultants, advisors and agents and other representatives
to, hold in confidence (unless compelled to disclose by requirements of law) and
not use in any manner any confidential documents or other information concerning
the Company or its business (including Intellectual Property and Business
Know-How), provided that these restrictions shall not apply to any information
that the Parties can show, at the time of disclosure, has been publicly
available by publication or otherwise, except by violation of this Agreement on
behalf of the Parties or their affiliates or their respective representatives.


4. Announcements and Press Communications


The Transferor shall notify the Transferee 48 hours in advance before making any
announcement and communication. The Transferee shall approve or reject in
written such announcement or notification within 48 hours following the
notification. No announcement concerning the transactions contemplated in this
Agreement or any ancillary matter shall be made by the Transferor without the
prior written consent of the other Party, provided that nothing herein shall
prevent either Party from making, in consultation with the other Party, any
announcement or filing required by any law or regulations.


5. Indemnification


5.1. The Transferee shall be indemnified and held harmless by the Transferors
without any limitation for and against any and all direct or indirect
liabilities actually suffered or incurred, arising out of or resulting from: (i)
the breach of any representation or warranty made by the Transferors contained
in the Agreement; (ii) the breach of any covenant or agreement by the
Transferors contained in the Agreement.


5.2. The Transferors shall be indemnified and held harmless by the Transferee
without any limitation for and against any and all direct or indirect
liabilities actually suffered or incurred, arising out of or resulting from: (i)
the breach of any representation or warranty made by the Transferee contained in
the Agreement; (ii) the breach of any covenant or agreement by the Transferee
contained in the Agreement.


6. Governing Law


This Agreement shall be governed by and construed in accordance with the laws of
State of Delaware. In case of any dispute, Delaware Courts and Execution Offices
shall have jurisdiction.

 
 

--------------------------------------------------------------------------------

 
 
7. Dispute Resolution


Any dispute, difference, controversy, or claim of any kind whatsoever that
arises or occurs between the Parties in relation to anything or matter arising
under, out of, or in connection with the Agreement shall be exclusively and
finally settled under the Rules of Conciliation and Arbitration of the
International Chamber of Commerce, by a panel of three arbitrators appointed in
accordance with such rules as in effect on the date hereof.  The language of the
arbitration shall be English and the place of arbitration shall be London,
United Kingdom.  The award or decision of the arbitrators shall be final,
binding upon the Parties and non-appealable. Judgment upon the award or decision
rendered by the arbitrators may be entered in any court having jurisdiction
there over.


Nalan Oral     /s/ Nalan Oral
Turkpower corporation
   
Selçuk Oral    /s/ Selçuk Oral
represented by:
     
Aykut Ferah /Ryan E.Hart  
     
/s/ Aykut Ferah

 
 

--------------------------------------------------------------------------------